UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1429



DENISE SMITH,

                                              Plaintiff - Appellant,

          versus


HOWARD COUNTY GENERAL HOSPITAL,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-97-
696-MJG)


Submitted:   September 9, 1999        Decided:   September 14, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denise Smith, Appellant Pro Se. Jay Robert Fries, Baltimore, Mary-
land, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Denise Smith appeals the district court’s award of costs to

defendants in this employment discrimination case.      We have re-

viewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Smith v. Howard County General Hospital, No.

CA-97-696-MJG (D. Md. Mar. 1, 1999).*        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




     *
       Although the district court’s order is marked as filed on
February 26, 1999, the district court’s records show that it was
entered on the docket sheet on March 1, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2